Citation Nr: 1822870	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed as due to an in-service assault.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the RO in Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The evidence of record favors a finding that the Veteran's PTSD is related to an in-service assault.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131  (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f) (2017).

At the outset, the Board is mindful that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  

Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5) (2017).

Unlike in other PTSD claims, in PTSD claims based on personal assault, an after-the-fact medical opinion can serve as credible supporting evidence of the stressor. See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011). 
In cases involving an allegation that PTSD is connected to personal assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur." AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (purpose of Federal Rule of Evidence 803 does not apply because most people do not report personal assaults).

The Veteran contends that she currently suffers from PTSD due to a sexual assault that occurred while on active duty.  She states that a leader in her company offered to take her on a drive in October 1978.  While on the drive, she asserts that he stopped the car in a remote location and sexually assaulted her.  She testified that she did not report the incident but that she went to lengths to move her desk in their shared office so that she would not have her back to him.  She reported that she warned a friend about the assailant and that she began drinking heavily in off-duty hours following the assault.  She also reported that she sought rehabilitative help for her drinking as a result.  

The Veteran's service records confirm that she spent 26 days in an alcohol rehabilitative facility in or around April 1979, just six months following the alleged assault.  Service personnel records also indicate multiple disciplinary actions in 1983 and 1984 before the Veteran was finally discharged from service due to poor performance and behavioral issues including insubordination.  

Recent VA treatment records confirm that a VA practitioner diagnosed PTSD secondary to a military sexual trauma (MST) in October 2012.  Prior to that, in September 2012, a VA social worker noted the Veteran had anhedonia (inability to feel pleasure) and MST.  In March 2014, a VA psychiatrist submitted a letter on the Veteran's behalf confirming that the Veteran was receiving treatment at the VA facility for PTSD secondary to military sexual trauma.    

The Board finds that the Veteran's account of the in-service sexual assault is credible.  She reported an increased use of alcohol following the alleged assault, and her service treatment records confirm this account.  Her personnel records demonstrate that the Veteran had increasing performance and disciplinary problems at times leading up to her discharge in 1984, but not prior to the date of the alleged assault.  Indeed, behavioral changes, increased substance abuse, and a deterioration in performance are demonstrated by the contemporaneous evidence of record.  Moreover, the Veteran's account of the assault has been consistent since she began speaking about it, both for treatment purposes and in furtherance of her claim for benefits with VA. VA practitioners and physicians treating the Veteran have similarly confirmed their belief that the Veteran suffered MST in service.  In this connection, the Board notes that 38 C.F.R. § 3.304(f)(5) allows for VA to submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. This is what VA treating practitioners and physicians have, in essence, provided when determining that the Veteran's claimed sexual assault resulted in the development of PTSD. 

The Veteran's PTSD has not been attributed to any other event or injury, and there are no medical opinions of record contrary to those of the VA health care specialists discussed above. 

In light of the Veteran's PTSD diagnosis, her corroborated account of MST, and VA practitioners' indication that her PTSD is in fact related to her MST, all elements of service-connection are met, and the benefit sought on appeal is granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


